Title: Enclosure: Memorial from Washington County, Mississippi Territory, 8 November 1804
From: Callier, John, and others
To: Jefferson, Thomas


                  
                     To the President of the United States of America,

                  
                  We Your Petitioners whose names are under writen respectfully represent, That being divided from the populous part of the united states of America, and in fact being but a recent acquisition, we are not surprised altho our Situation has not appeared an object of the highest magnitude to Government, Yet we trust that this our petition will not Escape the guardian attention of the president of the United States of america. And that the Inhabitants of Tombighee & Tensaw may once say that there petition was heard, for such have been the operation of things, that the Inhabitants of Tombigbee & Tensaw have not enjoyed the Common priviledges Secured by the constitution of the United States of America to every free and republican Citizen, for since the Orgenzation of the courts of Justice in the Mississippi Territory, the Judges of the Superior Court (who alone had the power of Bailing Granting writs of Habias Corpus &) have resided at natchez, untill the Honourable the representitives of the United States of America in Congress assembled took up the Subject and an aditional Judge was appointed to reside in the County of Washington near the Tombigbee Settlement, In persuance of which Colo. E. Kirby was appointed Judge in and over our district and shortly afterwards died. Now as we are the people who are to be affected by the appointed of a Judge in our district, who in all matters of law desided almost with out controle, We beg leave to recommend to our much beloved president Rodominick, H. Gilmer a professional Law carracter that has for some time resided in our destrict and as we believe an up right and impartial man, and one firmly attached to the government of the United States, and to the present Administration, he is naturlized to the Climate of our country he is a man of a family and resides among us, and if this our petition should meet the approbation of the president of the united states, as we flatter our Selves it will, we pray that his Commission be sent on as soon as possable, as there are a number of person confined in Jail at the expence of our county and have been for upwards of a year and your petitioners in duty bound will ever pray &
                  
               